


Exhibit 10.3
TAX MATTERS AGREEMENT
This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of February 6,
2013, by and among Pfizer Inc., a Delaware corporation (“Pfizer”), and Zoetis
Inc. a Delaware corporation and a wholly owned subsidiary of Pfizer (“Zoetis”)
(Pfizer and Zoetis are sometimes collectively referred to herein as the
“Companies” and, as the context requires, individually referred to herein as the
“Company”).
RECITALS
WHEREAS, the Board of Directors of Pfizer has determined that it would be
appropriate and desirable to separate completely the Animal Health Business (as
defined below) from Pfizer;
WHEREAS, as of the date hereof, Pfizer is the common parent of an affiliated
group of corporations, including Zoetis, which has elected to file consolidated
Federal income tax returns;
WHEREAS, pursuant to the Contribution Agreement (as defined below), Pfizer and
Zoetis have undertaken the transfer of certain of the Animal Health Assets,
including the stock or other equity interests of certain of Pfizer’s
Subsidiaries owning Animal Health Assets and/or dedicated to the Animal Health
Business, by Pfizer to Zoetis and the assumption of certain Animal Health
Liabilities by Zoetis;
WHEREAS, the Companies have undertaken the Debt-for-Debt Exchange and agreed to
undertake the Debt-for-Equity Exchange, each as described in the Separation
Agreement (as defined below) and may undertake the Distribution;
WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of liabilities for certain Taxes arising prior to, at the time of,
and subsequent to the IPO, and to provide for and agree upon other matters
relating to Taxes;
NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereby agree as follows:
Section 1. Definition of Terms. For purposes of this Agreement (including the
recitals hereof), the following terms have the following meanings, and
capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Separation Agreement:
“Active Trade or Business” means, with respect to Zoetis, the active conduct (as
defined in Section 355(b)(2) of the Code and the regulations thereunder) of the
Animal Health Business as conducted immediately prior to the IPO, or, with
respect to another Separation Transaction intended to qualify as tax-free
pursuant to Section 355 of the Code or analogous provisions of state or local
law, the active conduct (as defined in Section 355(b)(2) of the Code and the
regulations thereunder, or the analogous provisions of state or local law) by
the relevant Zoetis Entity of the Animal Health Business relating to such Zoetis
Entity as conducted immediately prior to such Separation Transaction.
“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (i) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (ii) any claim for equitable recoupment or
other offset, and (iii) any claim for refund or credit of Taxes previously paid.
“Affiliate” has the meaning set forth in the Separation Agreement.
“Agreement” means this Tax Matters Agreement.
“Animal Health Assets” has the meaning set forth in the Separation Agreement.
“Animal Health Business” has the meaning set forth in the Separation Agreement.
“Animal Health Liabilities” has the meaning set forth in the Separation
Agreement.
“Board Certificate” has the meaning set forth in Section 6.01(d) of this
Agreement.
“Business Day” has the meaning set forth in the Separation Agreement.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Companies” and “Company” have the meaning provided in the first sentence of
this Agreement.

1

--------------------------------------------------------------------------------




“Contribution” has the meaning set forth in the Separation Agreement.
“Contribution Agreement” has the meaning set forth in the Separation Agreement.
“Controlling Party” has the meaning set forth in Section 9.02(c) of this
Agreement.
“Debt-for-Debt Exchange” has the meaning set forth in the Separation Agreement.
“Debt-for-Equity Exchange” has the meaning set forth in the Separation
Agreement.
“Deconsolidation Date” means the last date on which Zoetis qualifies as a member
of the affiliated group (as defined in Section 1504 of the Code) of which Pfizer
is the common parent.
“DGCL” means the Delaware General Corporation Law.
“Dispute” has the meaning set forth in Section 13 of this Agreement.
“Distribution” has the meaning set forth in the Separation Agreement.
“Distribution Date” means the date or dates on which the Distribution occurs.
“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
[    ], by and among Pfizer and Zoetis.
“Employee Matters Agreement” means the Employee Matters Agreement, dated as of
February 6, 2013, by and among Pfizer and Zoetis.
“Employment Tax” means any Tax the liability or responsibility for which is
allocated pursuant to the Employee Matters Agreement.
“Federal Income Tax” means any Tax imposed by Subtitle A of the Code other than
an Employment Tax, and any interest, penalties, additions to tax, or additional
amounts in respect of the foregoing.
“Fifty Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.
“Filing Date” has the meaning set forth in Section 6.04(d) of this Agreement.
“Final Determination” means the final resolution of liability for any Specified
Tax, which resolution may be for a specific issue or adjustment or for a taxable
period, (i) by IRS Form 870 or 870-AD (or any successor forms thereto), on the
date of acceptance by or on behalf of the taxpayer, or by a comparable form
under the laws of a State, local, or foreign taxing jurisdiction, except that a
Form 870 or 870-AD or comparable form shall not constitute a Final Determination
to the extent that it reserves (whether by its terms or by operation of law) the
right of the taxpayer to file a claim for refund or the right of the Tax
Authority to assert a further deficiency in respect of such issue or adjustment
or for such taxable period (as the case may be); (ii) by a decision, judgment,
decree, or other order by a court of competent jurisdiction, which has become
final and unappealable; (iii) by a closing agreement or accepted offer in
compromise under Sections 7121 or 7122 of the Code, or a comparable agreement
under the laws of a State, local, or foreign taxing jurisdiction; (iv) by any
allowance of a refund or credit in respect of an overpayment of a Specified Tax,
but only after the expiration of all periods during which such refund may be
recovered (including by way of offset) by the jurisdiction imposing such
Specified Tax; (v) by a final settlement resulting from a treaty-based competent
authority determination; or (vi) by any other final disposition, including by
reason of the expiration of the applicable statute of limitations or by mutual
agreement of the parties.
“Foreign Income Tax” means any Tax imposed by any foreign country or any
possession of the United States, or by any political subdivision of any foreign
country or United States possession, which is an income tax as defined in
Treasury Regulation Section 1.901-2, and any interest, penalties, additions to
tax, or additional amounts in respect of the foregoing.
“Gain Recognition Agreement” means a gain recognition agreement as described in
Treasury Regulations Section 1.367(a)-8 or any successor provision thereto.
“Group” means the Pfizer Group or the Zoetis Group, or both, as the context
requires.
“Income Tax” means any Federal Income Tax, State Income Tax or Foreign Income
Tax.
“Indemnitee” has the meaning set forth in Section 12.02 of this Agreement.

2

--------------------------------------------------------------------------------




“Indemnitor” has the meaning set forth in Section 12.02 of this Agreement.
“Internal Restructuring” has the meaning set forth in Section 6.01(e) of this
Agreement.
“IPO” has the meaning set forth in the Separation Agreement.
“IRS” means the United States Internal Revenue Service.
“Joint Return” means any Tax Return that actually includes, by election or
otherwise, one or more members of the Pfizer Group together with one or more
members of the Zoetis Group.
“Local Separation Agreements” has the meaning set forth in the Separation
Agreement.
“Non-Controlling Party” has the meaning set forth in Section 9.02(c) of this
Agreement.
“Notified Action” has the meaning set forth in Section 6.03(a) of this
Agreement.
“Other Disposition” has the meaning set forth in the Separation Agreement.
“Past Practices” has the meaning set forth in Section 3.04(b) of this Agreement.
“Payment Date” means (i) with respect to any Pfizer Federal Consolidated Income
Tax Return, (A) the due date for any required installment of estimated taxes
determined under Section 6655 of the Code, (B) the due date (determined without
regard to extensions) for filing the return determined under Section 6072 of the
Code, or (C) the date the return is filed, as the case may be, and (ii) with
respect to any other Tax Return, the corresponding dates determined under the
applicable Tax Law.
“Payor” has the meaning set forth in Section 4.03 of this Agreement.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.
“Pfizer” has the meaning provided in the first sentence of this Agreement.
“Pfizer Affiliated Group” means the affiliated group (as that term is defined in
Section 1504 of the Code and the regulations thereunder) of which Pfizer is the
common parent.
“Pfizer Business” has the meaning provided in the Separation Agreement.
“Pfizer Federal Consolidated Income Tax Return” means any United States federal
Income Tax Return for the Pfizer Affiliated Group.
“Pfizer Group” means Pfizer and its Affiliates, excluding any entity that is a
member of the Zoetis Group, as determined immediately after the IPO.
“Pfizer Separate Return” means any Tax Return of or including any member of the
Pfizer Group (including any consolidated, combined or unitary return) that does
not include any member of the Zoetis Group.
“Post-2012 Period” means any Tax Period beginning after December 31, 2012 and,
in the case of any Straddle Period, the portion of such Straddle Period
beginning January 1, 2013.
“Post-Deconsolidation Period” means any Tax Period beginning after the
Deconsolidation Date and, in the case of any Tax Period beginning before the
Deconsolidation Date and ending after the Deconsolidation Date, the portion of
such Tax Period beginning on the day after the Deconsolidation Date.
“Pre-2013 Period” means any Tax Period ending on or before December 31, 2012,
and, in the case of any Straddle Period, the portion of such Straddle Period
ending on December 31, 2012.
“Pre-Deconsolidation Period” means any Tax Period ending on or before the
Deconsolidation Date and, in the case of any Straddle Period, the portion of
such Straddle Period ending on the Deconsolidation Date.
“Preliminary Tax Advisor” has the meaning set forth in Section 13.03 of this
Agreement.

3

--------------------------------------------------------------------------------




“Prime Rate” means the base rate on corporate loans charged by Citibank, N.A.
from time to time, compounded daily on the basis of a year of 365 or 366 (as
applicable) days and actual days elapsed.
“Privilege” means any privilege that may be asserted under applicable law,
including, any privilege arising under or relating to the attorney-client
relationship (including the attorney-client and work product privileges), the
accountant-client privilege and any privilege relating to internal evaluation
processes.
“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by Zoetis management or
shareholders, is a hostile acquisition, or otherwise, as a result of which
Zoetis would merge or consolidate with any other Person or as a result of which
any Person or any group of related Persons would (directly or indirectly)
acquire, or have the right to acquire, from Zoetis and/or one or more holders of
outstanding shares of Zoetis Capital Stock, a number of shares of Zoetis Capital
Stock that would, when combined with any other changes in ownership of Zoetis
Capital Stock pertinent for purposes of Section 355(e) of the Code, comprise 40%
or more of (i) the value of all outstanding shares of stock of Zoetis as of the
date of such transaction, or in the case of a series of transactions, the date
of the last transaction of such series, or (ii) the total combined voting power
of all outstanding shares of voting stock of Zoetis as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (i) the adoption by Zoetis of a
shareholder rights plan or (ii) issuances by Zoetis that satisfy Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7(d). For purposes of determining
whether a transaction constitutes an indirect acquisition, any recapitalization
resulting in a shift of voting power or any redemption of shares of stock shall
be treated as an indirect acquisition of shares of stock by the non-exchanging
shareholders. This definition and the application thereof is intended to monitor
compliance with Section 355(e) of the Code and shall be interpreted accordingly.
Any clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation.
“Registration Rights Agreement” means the Registration Rights Agreement dated
January 28, 2013, by and among Zoetis, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Capital Inc., J.P. Morgan Securities LLC, Deutsche Bank
Securities Inc. and the other parties thereto.
“Representation Letters” means the statements of facts and representations,
officer’s certificates, representation letters and any other materials
(including, without limitation, a Ruling Request and any related supplemental
submissions to the IRS or other Tax Authority) delivered or deliverable by
Pfizer, its Affiliates or representatives thereof in connection with the
rendering by Tax Advisors, and/or the issuance by the IRS or other Tax
Authority, of the Tax Opinions/Rulings.
“Required Action” has the meaning set forth in Section 6.01(f) of this
Agreement.
“Required Party” has the meaning set forth in Section 4.03 of this Agreement.
“Responsible Company” means, with respect to any Tax Return, the Company having
responsibility for preparing and filing such Tax Return under this Agreement.
“Retention Date” has the meaning set forth in Section 8.01 of this Agreement.
“Ruling” means a private letter ruling issued by the IRS to Pfizer in connection
with the Contribution and Distribution.
“Ruling Request” means any letter filed by Pfizer with the IRS or other Tax
Authority requesting a ruling regarding certain tax consequences of the
Separation Transactions (including all attachments, exhibits, and other
materials submitted with such ruling request letter) and any amendment or
supplement to such ruling request letter.
“Section 6.01(d) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 40%.
“Separate Return” means a Pfizer Separate Return or a Zoetis Separate Return, as
the case may be.
“Separation” has the meaning set forth in the Separation Agreement.
“Separation Agreement” means the Global Separation Agreement, as amended from
time to time, by and among Pfizer and Zoetis dated February 6, 2013.

4

--------------------------------------------------------------------------------




“Separation Plan” means the Animal Health Global Macro Step Plan dated February
4, 2013, attached hereto as Exhibit A.
“Separation Transactions” means those transactions undertaken by the Companies
and their Affiliates pursuant to the Separation Plan to separate ownership of
the Animal Health Business from ownership of the Pfizer Business.
“Separation Taxes” means those Taxes shown on Exhibit B hereto, identified by
the jurisdiction imposing such Tax, the step in the Separation Plan with respect
to which such Tax is triggered, and a description of the nature of such Tax.
Dollar amounts shown on Exhibit B reflect the current estimate of the amount of
such Separation Taxes, where available; the indemnification obligations of
Pfizer pursuant to Section 2.08 hereof with respect to such Separation Taxes
shall be determined based upon the final amount of such Separation Taxes as
determined under applicable Tax Law rather than upon the estimated amounts set
forth on Exhibit B. For the avoidance of doubt, Separation Taxes shall include
only those Taxes shown on Exhibit B, and shall not include any other Taxes.
“Specified Taxes” means those Taxes described in Section 2.01 through
Section 2.04 of this Agreement, as well as those Taxes described in Section 2.07
or Section 2.08 of this Agreement.
“State Income Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State which is imposed on or measured by
net income, including state or local franchise or similar Taxes measured by net
income, as well as any state or local franchise, capital or similar Taxes
imposed in lieu of a tax imposed on or measured by net income, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.
“State Other Tax” means any Tax imposed by any State of the United States or by
any political subdivision of any such State other than any State Income Taxes or
Employment Taxes, and any interest, penalties, additions to tax, or additional
amounts in respect of the foregoing.
“Straddle Period” means any Tax Period that begins before and ends after
December 31, 2012.
“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, value added,
stamp, excise, severance, occupation, service, sales, use, license, lease,
transfer, import, export, alternative minimum, estimated or other tax (including
any fee, assessment, or other charge in the nature of or in lieu of any tax),
imposed by any governmental entity or political subdivision thereof, and any
interest, penalty, additions to tax, or additional amounts in respect of the
foregoing.
“Tax Advisor” means a tax counsel or accountant of recognized national standing.
“Tax Attribute” or “Attribute” means a net operating loss, net capital loss,
unused investment credit, unused foreign tax credit, excess charitable
contribution, general business credit, research and development credit or any
other Tax Item that could reduce a Tax or create a Tax Benefit.
“Tax Authority” means, with respect to any Tax, the governmental entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.
“Tax Benefit” means any refund, credit, or other reduction in otherwise required
liability for Taxes.
“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of redetermining Taxes
(including any administrative or judicial review of any claim for refund).
“Tax Control” means the definition of “control” set forth in Section 368(c) of
the Code (or in any successor statute or provision), as such definition may be
amended from time to time.
“Tax-Free Status” means the qualification of the Contribution, the Debt-for Debt
Exchange, the Debt-for-Equity Exchange and the Distribution, taken together,
(i) as a reorganization described in Sections 355(a) and 368(a)(1)(D) of the
Code, (ii) as a transaction in which the stock distributed thereby is “qualified
property” for purposes of Sections 355(d), 355(e) and 361(c) of the Code and in
which the Zoetis Securities are “securities” within the meaning of
Section 361(a) of the Code, and (iii) as a transaction in which Pfizer, Zoetis
and the shareholders of Pfizer recognize no income or gain for U.S. federal
income tax purposes pursuant to Sections 355, 361 and 1032 of the Code, other
than, in the case of Pfizer and Zoetis, intercompany items or excess loss
accounts taken into account pursuant to the Treasury Regulations promulgated
pursuant to Section 1502 of the Code.
“Tax Item” means, with respect to any Income Tax, any item of income, gain,
loss, deduction, or credit.
“Tax Law” means the law of any governmental entity or political subdivision
thereof relating to any Tax.

5

--------------------------------------------------------------------------------




“Tax Opinions/Rulings” means the opinions of Tax Advisors and/or the rulings by
the IRS or other Tax Authorities deliverable to Pfizer in connection with the
Contribution and the Distribution or otherwise with respect to the Separation
Transactions.
“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.
“Tax Records” means any (i) Tax Returns, (ii) Tax Return workpapers,
(iii) documentation relating to any Tax Contests, and (iv) any other books of
account or records (whether or not in written, electronic or other tangible or
intangible forms and whether or not stored on electronic or any other medium)
required to be maintained under the Code or other applicable Tax Laws or under
any record retention agreement with any Tax Authority, in each case filed with
respect to or otherwise relating to Specified Taxes.
“Tax-Related Losses” means (i) all Taxes (including interest and penalties
thereon) imposed pursuant to any settlement, Final Determination, judgment or
otherwise; (ii) all accounting, legal and other professional fees, and court
costs incurred in connection with such Taxes, as well as any other out-of-pocket
costs incurred in connection with such Taxes; and (iii) all costs, expenses and
damages associated with stockholder litigation or controversies and any amount
paid by Pfizer (or any Pfizer Affiliate) or Zoetis (or any Zoetis Affiliate) in
respect of the liability of shareholders, whether paid to shareholders or to the
IRS or any other Tax Authority, in each case, resulting from the failure of the
Contribution, the Debt-for-Debt Exchange, the Debt-for-Equity Exchange and the
Distribution to have Tax-Free Status or from the failure of a Separation
Transaction to have the tax treatment described in the Tax Opinions/Rulings.
“Tax Return” or “Return” means any report of Specified Taxes due, any claim for
refund of Specified Taxes paid, any information return with respect to Specified
Taxes, or any other similar report, statement, declaration, or document required
to be filed under the Code or other Tax Law with respect to Specified Taxes,
including any attachments, exhibits, or other materials submitted with any of
the foregoing, and including any amendments or supplements to any of the
foregoing.
“Transfer Pricing Adjustment” means any proposed or actual allocation by a Tax
Authority of any Tax Item between or among any member of the Pfizer Group and
any member of the Zoetis Group with respect to any Tax Period ending prior to or
including the final Distribution Date or the date of any Other Disposition, as
the case may be.
“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.
“Unqualified Tax Opinion” means an unqualified “will” opinion of a Tax Advisor,
which Tax Advisor is acceptable to Pfizer, on which Pfizer may rely to the
effect that a transaction will not affect the Tax-Free Status. Any such opinion
must assume that the Contribution, the Debt-for-Debt Exchange, the
Debt-for-Equity Exchange and the Distribution would have qualified for Tax-Free
Status if the transaction in question did not occur.
“Zoetis” has the meaning provided in the first sentence of this Agreement.
“Zoetis Capital Stock” means all classes or series of capital stock of Zoetis,
including (i) the Zoetis Common Stock, (ii) all options, warrants and other
rights to acquire such capital stock and (iii) all instruments properly treated
as stock in Zoetis for U.S. federal income tax purposes.
“Zoetis Carryback” means any net operating loss, net capital loss, excess tax
credit, or other similar Tax item of any member of the Zoetis Group which may or
must be carried from one Tax Period to another prior Tax Period under the Code
or other applicable Tax Law.
“Zoetis Common Stock” has the meaning given to the term “Company Common Stock”
in the Separation Agreement.
“Zoetis Entity” means an entity which will be a member of the Zoetis Group
immediately after the IPO.
“Zoetis Group” means (i) Zoetis and its Affiliates, as determined immediately
after the IPO, as well as (ii) any entity which (A) was an Affiliate of Pfizer
or an Affiliate of a member of the Zoetis Group, (B) conducted solely or
predominantly the Animal Health Business, and (C) is no longer an Affiliate of
Pfizer as of the IPO.
“Zoetis Separate Return” means any Tax Return of or including any member of the
Zoetis Group (including any consolidated, combined or unitary return) that does
not include any member of the Pfizer Group.
“Zoetis Securities” has the meaning given to the term “Debt-for-Debt Senior
Indebtedness” in the Separation Agreement.

6

--------------------------------------------------------------------------------




Section 2. Allocation of Tax Liabilities.
Section 2.01 General Rule.
(a) Pfizer Liability. Pfizer shall be liable for, and shall indemnify and hold
harmless the Zoetis Group from and against any liability for, Taxes which are
allocated to Pfizer under this Section 2.
(b) Zoetis Liability. Zoetis shall be liable for, and shall indemnify and hold
harmless the Pfizer Group from and against any liability for, Taxes which are
allocated to Zoetis under this Section 2.
Section 2.02 Allocation of United States Federal Income Tax. Except as provided
in Section 2.05, Section 2.07 or Section 2.08, Federal Income Tax shall be
allocated as follows:
(a) Allocation of Federal Income Tax Relating to Joint Returns
(i) Allocation for Pre-2013 Periods. With respect to any Joint Return, Pfizer
shall be responsible for any and all Federal Income Taxes due with respect to or
required to be reported on any such Income Tax Return (including any increase in
such Tax as a result of a Final Determination) for all Pre-2013 Periods.
(ii) Allocation to Zoetis for Post-2012 Periods. Zoetis shall be responsible for
any and all Federal Income Taxes due with respect to or required to be reported
on any Joint Return (including any increase in such Tax as a result of a Final
Determination) which Taxes are attributable to the Animal Health Business for
all Post-2012 Periods, as determined pursuant to Section 2.06.
(iii) Allocation to Pfizer for Post-2012 Periods. Pfizer shall be responsible
for any and all Federal Income Taxes due with respect to or required to be
reported on any Joint Return (including any increase in such Tax as a result of
a Final Determination) other than those Federal Income Taxes described in
Section 2.02(a)(ii) for all Post-2012 Periods.
(b) Allocation of Federal Income Tax Relating to Separate Returns.
(i) Pfizer shall be responsible for any and all Federal Income Taxes due with
respect to or required to be reported on any Pfizer Separate Return (including
any increase in such Tax as a result of a Final Determination) for all Tax
Periods.
(ii) Zoetis shall be responsible for any and all Federal Income Taxes due with
respect to or required to be reported on any Zoetis Separate Return (including
any increase in such Tax as a result of a Final Determination) for all Tax
Periods.
Section 2.03 Allocation of State Income and State Other Taxes. Except as
provided in Section 2.05, Section 2.07 or Section 2.08, State Income Tax and
State Other Tax shall be allocated as follows:
(a) Allocation of State Income Tax Relating to Joint Returns
(i) Allocation for Pre-2013 Periods. Pfizer shall be responsible for any and all
State Income Taxes due with respect to or required to be reported on any Joint
Return (including any increase in such Tax as a result of a Final Determination)
for all Pre-2013 Periods.
(ii) Allocation to Zoetis for Post-2012 Periods. Zoetis shall be responsible for
any and all State Income Taxes due with respect to or required to be reported on
any Joint Return (including any increase in such Tax as a result of a Final
Determination) which Taxes are attributable to the Animal Health Business for
all Post-2012 Periods, as determined pursuant to Section 2.06.
(iii) Allocation to Pfizer for Post-2012 Periods. Pfizer shall be responsible
for any and all State Income Taxes due with respect to or required to be
reported on any Joint Return (including any increase in such Tax as a result of
a Final Determination) other than those State Income Taxes described in
Section 2.03(a)(ii) for all Post-2012 Periods.
(b) Allocation of State Income Tax Relating to Separate Returns.
(i) Pfizer shall be responsible for any and all State Income Taxes due with
respect to or required to be reported on any Pfizer Separate Return (including
any increase in such Tax as a result of a Final Determination) for all Tax
Periods.
(ii) Zoetis shall be responsible for any and all State Income Taxes due with
respect to or required to be reported on any Zoetis Separate Return (including
any increase in such Tax as a result of a Final Determination) for all Tax
Periods.
(c) Allocation of State Other Tax Relating to Joint Returns.
(i) Allocation for Pre-2013 Periods. Pfizer shall be responsible for any and all
State Other Taxes due with respect to or required to be reported on any Joint
Return (including any increase in such Tax as a result of a Final Determination)
for all Pre-2013 Periods.

7

--------------------------------------------------------------------------------




(ii) Allocation to Zoetis for Post-2012 Periods. Zoetis shall be responsible for
any and all State Other Taxes due with respect to or required to be reported on
any Joint Return (including any increase in such Tax as a result of a Final
Determination) which Taxes are attributable to the Animal Health Business for
all Post-2012 Periods.
(iii) Allocation to Pfizer for Post-2012 Periods. Pfizer shall be responsible
for any and all State Other Taxes due with respect to or required to be reported
on any Joint Return (including any increase in such Tax as a result of a Final
Determination) other than those State Other Taxes described in
Section 2.03(c)(ii) for all Post-2012 Periods.
(d) Allocation of State Other Tax Relating to Separate Returns.
(i) Zoetis shall be responsible for any and all State Other Taxes due with
respect to or required to be reported on any Zoetis Separate Return (including
any increase in such Tax as a result of a Final Determination) for all Tax
Periods.
(ii) Pfizer shall be responsible for any and all State Other Taxes due with
respect to or required to be reported on any Pfizer Separate Return (including
any increase in such Tax as a result of a Final Determination) for all Tax
Periods.
Section 2.04 Allocation of Foreign Income Taxes. Except as provided in
Section 2.05, Section 2.07 or Section 2.08, Foreign Income Tax shall be
allocated as follows:
(a) Allocation of Foreign Income Tax Relating to Joint Returns
(i) Allocation for Pre-2013 Periods. Pfizer shall be responsible for any and all
Foreign Income Taxes due with respect to or required to be reported on any Joint
Return (including any increase in such Tax as a result of a Final Determination)
for all Pre-2013 Periods.
(ii) Allocation to Zoetis for Post-2012 Periods. Zoetis shall be responsible for
any and all Foreign Income Taxes due with respect to or required to be reported
on any Joint Return (including any increase in such Tax as a result of a Final
Determination) which Taxes are attributable to the Animal Health Business for
all Post-2012 Periods, as determined pursuant to Section 2.06.
(iii) Allocation to Pfizer for Post-2012 Periods. Pfizer shall be responsible
for any and all Foreign Income Taxes due with respect to or required to be
reported on any Joint Return (including any increase in such Tax as a result of
a Final Determination) other than those Foreign Income Taxes described in
Section 2.04(a)(ii) for all Post-2012 Periods.
(b) Allocation of Foreign Income Tax Relating to Separate Returns.
(i) Pfizer shall be responsible for any and all Foreign Income Taxes due with
respect to or required to be reported on any Pfizer Separate Return, including
any Foreign Income Tax of Pfizer or any member of the Pfizer Group imposed by
way of withholding by a member of the Zoetis Group (and including any increase
in such Foreign Income Tax as a result of a Final Determination) for all Tax
Periods.
(ii) Zoetis shall be responsible for any and all Foreign Income Taxes due with
respect to or required to be reported on any Zoetis Separate Return, including
any Foreign Income Tax of Zoetis or any member of the Zoetis Group imposed by
way of withholding by a member of the Pfizer Group (and including any increase
in such Foreign Income Tax as a result of a Final Determination) for all Tax
Periods.
Section 2.05 Certain Employment and Other Taxes.
(a) Allocation of Employment Taxes. Notwithstanding anything contained herein to
the contrary, this Agreement, including Section 2 hereof, shall not apply with
respect to Employment Taxes. Employment Taxes shall be allocated as provided in
the Employee Matters Agreement.
(b) Allocation of Taxes other than Specified Taxes. All Taxes other than
Specified Taxes and Employment Taxes shall be allocated pursuant to the
Separation Agreement, unless otherwise allocated pursuant to an Ancillary
Agreement (other than this Agreement).
Section 2.06 Determination of Tax Attributable to the Animal Health Business.
(a) United States Federal Income Tax. For purposes of Section 2.02(a)(ii), the
amount of Federal Income Taxes attributable to the Animal Health Business shall
be as determined by Pfizer on a pro forma Zoetis Group consolidated return
prepared:
(i) assuming that the members of the Zoetis Group were not included in the
Pfizer Affiliated Group;
(ii) including only Tax Items of members of the Zoetis Group that were included
in the relevant Pfizer Federal Consolidated Income Tax Return;

8

--------------------------------------------------------------------------------




(iii) except as provided in Section 2.06(a)(v) hereof, using all elections,
accounting methods and conventions used on the Pfizer Federal Consolidated
Income Tax Return for such period;
(iv) applying the highest statutory marginal corporate income Tax rate in effect
for such taxable period;
(v) assuming that the Zoetis Group elects not to carry back any net operating
losses; and
(vi) assuming that the Zoetis Group’s utilization of any Tax Attribute
carryforward or carryback is limited to the Tax Attributes of the Zoetis Group
that would be available if the Federal Income Tax of the Zoetis Group for each
taxable year ending after December 31, 2012 were determined in accordance with
this Section 2.06(a).
(b) State Income Tax. For purposes of Section 2.03(a)(ii), the amount of State
Income Taxes attributable to the Animal Health Business shall be as determined
by Pfizer in a manner consistent with the principles set forth in
Section 2.06(a).
(c) Foreign Income Tax. For purposes of Section 2.04(a)(ii), the amount of
Foreign Income Taxes attributable to the Animal Health Business shall be as
determined by Pfizer in a manner consistent with the principles set forth in
Section 2.06(a).
(d) Limitation. The amount of Federal Income Taxes, State Income Taxes or
Foreign Income Taxes attributable to the Animal Health Business for any Tax
Period shall not be less than zero.
Section 2.07 Zoetis Liability. Zoetis shall be liable for, and shall indemnify
and hold harmless the Pfizer Group from and against, any liability for:
(a) any Tax resulting from a breach by Zoetis of any covenant in this Agreement,
the Separation Agreement or any Ancillary Agreement; and
(b) any Tax-Related Losses for which Zoetis is responsible pursuant to
Section 6.04 of this Agreement.
Section 2.08 Pfizer Liability. Pfizer shall be liable for, and shall indemnify
and hold harmless the Zoetis Group from and against, any liability for:
(a) any Separation Tax;
(b) any Tax resulting from a breach by Pfizer of any covenant in this Agreement,
the Separation Agreement or any Ancillary Agreement; and
(c) any Tax-Related Losses for which Pfizer is responsible pursuant to
Section 6.04 of this Agreement.
Section 3. Preparation and Filing of Tax Returns.
Section 3.01 Pfizer’s Responsibility. Pfizer has the exclusive obligation and
right to prepare and file, or to cause to be prepared and filed:
(a) All Joint Returns; and
(b) Pfizer Separate Returns.
Section 3.02 Zoetis’s Responsibility. Zoetis shall prepare and file, or shall
cause to be prepared and filed, all Tax Returns required to be filed by or with
respect to members of the Zoetis Group other than those Tax Returns which Pfizer
is required to prepare and file under Section 3.01 or Section 3.03. The Tax
Returns required to be prepared and filed by Zoetis under this Section 3.02
shall include any Zoetis Separate Returns.
Section 3.03 Tax Returns for Separation Taxes. Tax Returns relating to
Separation Taxes shall be prepared and filed when due (including extensions) by
the person obligated to file such Tax Returns under applicable Tax Law. The
Companies shall provide, and shall cause their Affiliates to provide, assistance
and cooperation to one another in accordance with Section 7 with respect to the
preparation and filing of Tax Returns, including providing information required
to be provided in Section 7.
Section 3.04 Tax Reporting Practices.
(a) Pfizer General Rule. Except as provided in Section 3.04(c), Pfizer shall
prepare any Tax Return which it has the obligation and right to prepare and
file, or cause to be prepared and filed, under Section 3.01, in accordance with
reasonable Tax accounting practices selected by Pfizer.
(b) Zoetis General Rule. Except as provided in Section 3.04(c), with respect to
any Tax Return that Zoetis has the obligation and right to prepare and file, or
cause to be prepared and filed, under Section 3.02, such Tax Return shall be
prepared

9

--------------------------------------------------------------------------------




in accordance with past practices, accounting methods, elections or conventions
(“Past Practices”) used with respect to the Tax Returns in question (unless
there is no reasonable basis for the use of such Past Practices or unless there
is no adverse effect to Pfizer), and to the extent any items are not covered by
Past Practices (or in the event that there is no reasonable basis for the use of
such Past Practices or there is no adverse effect to Pfizer), in accordance with
reasonable Tax accounting practices selected by Zoetis.
(c) Reporting of Separation Transactions. The Tax treatment of the Separation
Transactions reported on any Tax Return shall be consistent with the treatment
thereof in the Ruling Requests and the Tax Opinions/Rulings, taking into account
the jurisdiction in which such Tax Returns are filed, unless there is no
reasonable basis for such Tax treatment. Such treatment reported on any Tax
Return for which Zoetis is the Responsible Company shall be consistent with that
on any Tax Return filed or to be filed by Pfizer or any member of the Pfizer
Group or caused or to be caused to be filed by Pfizer, unless there is no
reasonable basis for such Tax treatment. In the event that a Company shall
determine that there is no reasonable basis for the Tax treatment described in
either of the preceding two sentences, such Company shall notify the other
Company 20 Business Days prior to filing the relevant Tax Return and the
Companies shall attempt in good faith to agree on the manner in which the
relevant portion of the Separation Transactions shall be reported.
Section 3.05 Consolidated or Combined Tax Returns. Zoetis will elect and join,
and will cause its respective Affiliates to elect and join, in filing any Joint
Returns that Pfizer determines are required to be filed or that Pfizer chooses
to file pursuant to Section 3.01(b).
Section 3.06 Right to Review Tax Returns.
(a) General. The Responsible Company with respect to any material Tax Return
shall make the portion of such Tax Return and related workpapers which are
relevant to the determination of the other Company’s rights or obligations under
this Agreement available for review by the other Company, if requested, to the
extent (i) such Tax Return relates to Taxes for which the requesting party would
reasonably be expected to be liable, (ii) such Tax Return relates to Taxes and
the requesting party would reasonably be expected to be liable in whole or in
part for any additional Taxes owing as a result of adjustments to the amount of
such Taxes reported on such Tax Return, (iii) such Tax Return relates to Taxes
for which the requesting party would reasonably be expected to have a claim for
Tax Benefits under this Agreement, or (iv) the requesting party reasonably
determines that it must inspect such Tax Return to confirm compliance with the
terms of this Agreement. The Responsible Company shall (i) use its reasonable
best efforts to make such portion of such Tax Return available for review as
required under this paragraph sufficiently in advance of the due date for filing
of such Tax Return to provide the requesting party with a meaningful opportunity
to analyze and comment on such Tax Return and (ii) use reasonable efforts to
have such Tax Return modified before filing, taking into account the person
responsible for payment of the Tax (if any) reported on such Tax Return and
whether the amount of Tax liability allocable to the requesting party with
respect to such Tax Return is material. The Companies shall attempt in good
faith to resolve any issues arising out of the review of such Tax Return.
(b) Material Tax Returns. For purposes of Section 3.06(a), a Tax Return is
“material” if it could reasonably be expected to reflect (A) Tax liability equal
to or in excess of $1 million, (B) a credit or credits equal to or in excess of
$1 million or (C) a loss or losses equal to or in excess of $3 million, in each
case with respect to the requesting party.
Section 3.07 Zoetis Carrybacks and Claims for Refund. Zoetis hereby agrees that,
unless Pfizer consents in writing, (i) no Adjustment Request with respect to any
Joint Return shall be filed, and (ii) any available elections to waive the right
to claim in any Pre-Deconsolidation Period with respect to any Joint Return any
Zoetis Carryback arising in a Post-Deconsolidation Period shall be made, and no
affirmative election shall be made to claim any such Zoetis Carryback.
Section 3.08 Apportionment of Tax Attributes. Pfizer shall in good faith advise
Zoetis in writing of the amount, if any, of any Tax Attributes, which Pfizer
determines, in its sole and absolute discretion, shall be allocated or
apportioned to the Zoetis Group under applicable law, provided that this
Section 3.08 shall not be construed as obligating Pfizer to undertake any such
determination. Zoetis and all members of the Zoetis Group shall prepare all Tax
Returns in accordance with such written notice. Zoetis agrees that it shall not
dispute Pfizer’s allocation or apportionment of Tax Attributes. Zoetis may
request that Pfizer undertake a determination of the portion, if any, of any
particular Tax Attribute to be allocated or apportioned to the Zoetis Group
under applicable law; to the extent that Pfizer determines, in its sole and
absolute discretion, not to undertake such determination, or does not otherwise
advise Zoetis of its intention to undertake such determination within 20
Business Days of the receipt of such request, Zoetis shall be permitted to
undertake such determination at its own cost and expense and shall notify Pfizer
of its determination, which determination shall not be binding upon Pfizer.
Section 4. Tax Payments.
Section 4.01 Payment of Taxes With Respect to Certain Joint Returns. In the case
of any Joint Return:

10

--------------------------------------------------------------------------------




(a) Computation and Payment of Tax Due. At least three Business Days prior to
any Payment Date for any such Tax Return, the Responsible Company shall compute
the amount of Tax required to be paid to the applicable Tax Authority (taking
into account the requirements of Section 3.04 relating to consistent accounting
practices, as applicable) with respect to such Tax Return on such Payment Date.
The Responsible Company shall pay such amount to such Tax Authority on or before
such Payment Date (and provide notice and proof of payment to the other
Company).
(b) Computation and Payment of Liability With Respect To Tax Due. Within 20
Business Days following the earlier of (i) the due date (including extensions)
for filing any such Tax Return (excluding any Tax Return with respect to payment
of estimated Taxes or Taxes due with a request for extension of time to file) or
(ii) the date on which such Tax Return is filed, if Pfizer is the Responsible
Company, then Zoetis shall pay to Pfizer the amount allocable to the Zoetis
Group under the provisions of Section 2, and if Zoetis is the Responsible
Company, then Pfizer shall pay to Zoetis the amount allocable to the Pfizer
Group under the provisions of Section 2, in each case, plus interest computed at
the Prime Rate on the amount of the payment based on the number of days from the
earlier of (i) the due date of the Tax Return (including extensions) or (ii) the
date on which such Tax Return is filed, to the date of payment.
(c) Adjustments Resulting in Underpayments. In the case of any adjustment
pursuant to a Final Determination with respect to any such Tax Return, the
Responsible Company shall pay to the applicable Tax Authority when due any
additional Tax due with respect to such Return required to be paid as a result
of such adjustment pursuant to a Final Determination. The Responsible Company
shall compute the amount attributable to the Zoetis Group in accordance with
Section 2 and Zoetis shall pay to Pfizer any amount due Pfizer (or Pfizer shall
pay Zoetis any amount due Zoetis) under Section 2 within 20 Business Days from
the later of (i) the date the additional Tax was paid by the Responsible Company
or (ii) the date of receipt of a written notice and demand from the Responsible
Company for payment of the amount due, accompanied by evidence of payment and a
statement detailing the Taxes paid and describing in reasonable detail the
particulars relating thereto. Any payments required under this Section 4.01(c)
shall include interest computed at the Prime Rate based on the number of days
from the date the additional Tax was paid by the Responsible Company to the date
of the payment under this Section 4.01(c).
Section 4.02 Payment of Separate Company Taxes. Each Company shall pay, or shall
cause to be paid, to the applicable Tax Authority when due all Taxes owed by
such Company or a member of such Company’s Group with respect to a Separate
Return.
Section 4.03 Indemnification Payments.
(a) If any Company (the “Payor”) is required under applicable Tax Law to pay to
a Tax Authority a Tax that another Company (the “Required Party”) is liable for
under this
Agreement, the Required Party shall reimburse the Payor within 20 Business Days
of delivery by the Payor to the Required Party of an invoice for the amount due,
accompanied by evidence of payment and a statement detailing the Taxes paid and
describing in reasonable detail the particulars relating thereto. The
reimbursement shall include interest on the Tax payment computed at the Prime
Rate based on the number of days from the date of the payment to the Tax
Authority to the date of reimbursement under this Section 4.03.
(b) All indemnification payments under this Agreement shall be made by Pfizer
directly to Zoetis and by Zoetis directly to Pfizer; provided, however, that if
the Companies mutually agree with respect to any such indemnification payment,
any member of the Pfizer Group, on the one hand, may make such indemnification
payment to any member of the Zoetis Group, on the other hand, and vice versa.
All indemnification payments shall be treated in the manner described in
Section 12.01.
Section 5. Tax Refunds.
Section 5.01 Tax Refunds. Pfizer shall be entitled to any refund (and any
interest thereon received from the applicable Tax Authority) of Specified Taxes
for which Pfizer is liable hereunder, Zoetis shall be entitled to any refund
(and any interest thereon received from the applicable Tax Authority) of
Specified Taxes for which Zoetis is liable hereunder and a Company receiving a
refund to which another Company is entitled hereunder shall pay over such refund
to such other Company within 20 Business Days after such refund is received
(together with interest computed at the Prime Rate based on the number of days
from the date the refund was received to the date the refund was paid over).
Section 6. Tax-Free Status.
Section 6.01 Restrictions on Zoetis.
(a) Zoetis agrees that it will not take or fail to take, or permit any Zoetis
Affiliate, as the case may be, to take or fail to take, any action where such
action or failure to act would be inconsistent with or cause to be untrue any
statement, information, covenant or representation in any Representation Letters
or Tax Opinions/Rulings. Zoetis agrees that it will not take or fail to

11

--------------------------------------------------------------------------------




take, or permit any Zoetis Affiliate, as the case may be, to take or fail to
take, any action which adversely affects or could reasonably be expected to
adversely affect (A) the Tax-Free Status of the Contribution, the Debt-for-Debt
Exchange, the Debt-for-Equity Exchange and the Distribution, or (B) the
qualification of any Separation Transaction under U.S. federal, state, local or
non-U.S. Tax Law as wholly or partially tax-free or tax-deferred (including, but
not limited to, those transactions described in any of the Tax Opinions/Rulings
received with respect to such Separation Transaction).
(b) Zoetis agrees that, from the date hereof until the first Business Day after
the two-year anniversary of the final Distribution Date, it will (i) maintain
its status as a company engaged in the Active Trade or Business for purposes of
Section 355(b)(2) of the Code, (ii) not engage in any transaction that would
result in it ceasing to be a company engaged in the Active Trade or Business for
purposes of Section 355(b)(2) of the Code, (iii) cause each Zoetis Affiliate
whose Active Trade or Business is relied upon in the Tax Opinions/Rulings for
purposes of
qualifying a transaction as tax-free pursuant to Section 355 of the Code or
other Tax Law to maintain its status as a company engaged in such Active Trade
or Business for purposes of Section 355(b)(2) of the Code and any such other
applicable Tax Law, (iv) not engage in any transaction or permit a Zoetis
Affiliate to engage in any transaction that would result in a Zoetis Affiliate
described in clause (iii) hereof ceasing to be a company engaged in the relevant
Active Trade or Business for purposes of Section 355(b)(2) or such other
applicable Tax Law, taking into account Section 355(b)(3) of the Code for
purposes of clauses (i) through (iv) hereof, and (v) not dispose of or permit a
Zoetis Affiliate to dispose of, directly or indirectly, any interest in a Zoetis
Affiliate described in clause (iii) hereof or permit any such Zoetis Affiliate
to make or revoke any election under Treasury Regulation Section 301.7701-3.
(c) Zoetis agrees that, from the date hereof until the first Business Day after
the two-year anniversary of the final Distribution Date, it will not and will
not permit any Zoetis Affiliate described in clause (iii) of Section 6.01(b) to
(i) enter into any Proposed Acquisition Transaction or, to the extent Zoetis has
the right to prohibit any Proposed Acquisition Transaction, permit any Proposed
Acquisition Transaction to occur (whether by (a) redeeming rights under a
shareholder rights plan, (b) finding a tender offer to be a “permitted offer”
under any such plan or otherwise causing any such plan to be inapplicable or
neutralized with respect to any Proposed Acquisition Transaction, (c) approving
any Proposed Acquisition Transaction, whether for purposes of Section 203 of the
DGCL or any similar corporate statute, any “fair price” or other provision of
Zoetis's charter or bylaws, (d) amending its certificate of incorporation to
declassify its Board of Directors or approving any such amendment, or
otherwise), (ii) merge or consolidate with any other Person or liquidate or
partially liquidate, (iii) in a single transaction or series of transactions
sell or transfer (other than sales or transfers of inventory in the ordinary
course of business) all or substantially all of the assets that were transferred
to Zoetis pursuant to the Contribution or sell or transfer 25% or more of the
gross assets of any Active Trade or Business or 25% or more of the consolidated
gross assets of Zoetis and its Affiliates (such percentages to be measured based
on fair market value as of the initial Distribution Date), (iv) redeem or
otherwise repurchase (directly or through a Zoetis Affiliate) any Zoetis stock,
or rights to acquire stock, except to the extent such repurchases satisfy
Section 4.05(1)(b) of Revenue Procedure 96-30 (as in effect prior to the
amendment of such Revenue Procedure by Revenue Procedure 2003-48), (v) amend its
certificate of incorporation (or other organizational documents), or take any
other action, whether through a stockholder vote or otherwise, affecting the
voting rights of Zoetis Capital Stock (including, without limitation, through
the conversion of one class of Zoetis Capital Stock into another class of Zoetis
Capital Stock) or (vi) take any other action or actions (including any action or
transaction that would be reasonably likely to be inconsistent with any
representation made in the Representation Letters or the Tax Opinions/Rulings)
which in the aggregate (and taking into account any other transactions described
in this subparagraph (d)) would be reasonably likely to have the effect of
causing or permitting one or more persons (whether or not acting in concert) to
acquire directly or indirectly stock representing a Fifty-Percent or Greater
Interest in Zoetis or otherwise jeopardize the Tax-Free Status, unless prior to
taking any such action set forth in the foregoing clauses (i) through (vi), (A)
Zoetis shall have requested that Pfizer obtain a Ruling in accordance with
Section 6.04(b) and (d) of this Agreement to the effect that such transaction
will not affect the Tax-Free Status and Pfizer shall have received such a Ruling
in form and substance satisfactory to Pfizer in its sole and absolute
discretion, or (B) Zoetis shall provide Pfizer with an Unqualified Tax Opinion
in form and substance satisfactory to Pfizer in its sole and absolute discretion
(and in determining whether an opinion is satisfactory, Pfizer may consider,
among other factors, the appropriateness of any underlying assumptions and
management's representations if used as a basis for the opinion and Pfizer may
determine that no opinion would be acceptable to Pfizer) or (C) Pfizer shall
have waived the requirement to obtain such Ruling or Unqualified Tax Opinion.
(d) Certain Issuances of Zoetis Capital Stock. If Zoetis proposes to enter into
any Section 6.01(d) Acquisition Transaction or, to the extent Zoetis has the
right to prohibit any Section 6.01(d) Acquisition Transaction, proposes to
permit any Section 6.01(d) Acquisition Transaction to occur, in each case,
during the period from the date hereof until the first Business Day after the
two-year anniversary of the final Distribution Date, Zoetis shall provide
Pfizer, no later than ten Business Days following the signing of any written
agreement with respect to the Section 6.01(d) Acquisition Transaction, with a
written description of such transaction (including the type and amount of Zoetis
Capital Stock to be issued in such transaction) and a

12

--------------------------------------------------------------------------------




certificate of the Board of Directors of Zoetis to the effect that the
Section 6.01(d) Acquisition Transaction is not a Proposed Acquisition
Transaction or any other transaction to which the requirements of
Section 6.01(c) apply (a “Board Certificate”).
(e) Zoetis Internal Restructuring. Zoetis shall not engage in, cause or permit
any internal restructuring (including by making or revoking any election under
Treasury Regulation Section 301.7701-3) involving a member of the Zoetis Group
or any contribution, sale or other transfer of any of the assets directly or
indirectly contributed to Zoetis as described in the Separation Agreement, to
Zoetis or any of its Affiliates, apart from sales in the ordinary course of
business (any such action, an “Internal Restructuring”) during or with respect
to any Tax Period (or portion thereof) ending on or prior to the final
Distribution Date without obtaining the prior written consent of Pfizer. Zoetis
shall provide written notice to Pfizer describing any Internal Restructuring
proposed to be taken during or with respect to any Tax Period (or portion
thereof) beginning after the final Distribution Date and ending on or prior to
the two-year anniversary of such Distribution Date, and shall consult with
Pfizer regarding any such proposed actions reasonably in advance of taking any
such proposed actions and shall consider in good faith any comments from Pfizer
relating thereto.
(f) Zoetis Securities. Zoetis shall not, directly or indirectly, (i) pre-pay,
pay down, redeem, retire or otherwise acquire, however effected including
pursuant to the terms thereof, any of the Zoetis Securities prior to their
stated maturity (or permit any member of the Zoetis Group to take any such
action), excluding, for these purposes, the exchange, pursuant to the
Registration Rights Agreement, of the Transfer Restricted Securities for
Exchange Securities, each as defined in the Registration Rights Agreement, or
(ii) take or permit to be taken any action at any time, including, without
limitation, any modification to the terms of the Zoetis Securities that could
jeopardize, directly or indirectly, the qualification, in whole or part, of any
of the Zoetis Securities as “securities” within the meaning of Section 361(a) of
the Code (or permit any member of the Zoetis Group to take or permit to be taken
any such action), unless prior to taking any such action set forth in the
foregoing clauses (i) or (ii), (A) Zoetis shall have requested that Pfizer
obtain a Ruling in accordance with Section 6.04(b) and (d) of this Agreement to
the effect that such transaction will not affect the Tax-Free Status and Pfizer
shall have received such a Ruling in form and substance satisfactory to Pfizer
in its sole and absolute discretion, (B) Zoetis shall provide Pfizer with an
Unqualified Tax Opinion in form and substance satisfactory to Pfizer in its sole
and absolute discretion (and in determining whether an opinion is satisfactory,
Pfizer may consider, among other factors, the appropriateness of any underlying
assumptions and management's representations if used as a basis for the opinion
and Pfizer may determine that no opinion would be acceptable to Pfizer), or (C)
Pfizer shall have waived the requirement to obtain such Ruling or Unqualified
Tax Opinion. Notwithstanding the foregoing, and subject to and without limiting
or modifying Zoetis' indemnification obligations under Section 6.04, Zoetis or a
Zoetis Affiliate may take, cause to be taken, or permit to be taken an action
described in this Section 6.01(f) if failure to take such action would violate
the terms of the Zoetis Securities or any of the documents entered into in
connection therewith (a “Required Action”).
(g) Gain Recognition Agreements. Zoetis shall not (i) take any action
(including, but not limited to, the sale or disposition of any stock,
securities, or other assets), (ii) permit any member of the Zoetis Group to take
any such action, (iii) fail to take any action, or (iv) permit any member of the
Zoetis Group to fail to take any action, in each case that would cause Pfizer or
any member of the Pfizer Group to recognize gain under any Gain Recognition
Agreement. In addition, Zoetis shall file, and shall cause any member of the
Zoetis Group to file, any Gain Recognition Agreement reasonably requested by
Pfizer which Gain Recognition Agreement is determined by Pfizer to be necessary
so as to (i) allow for or preserve the tax-free or tax-deferred nature, in whole
or part, of any Separation Transaction, or (ii) avoid Pfizer or any member of
the Pfizer Group recognizing gain under any Gain Recognition Agreement.
Section 6.02 Restrictions on Pfizer. Pfizer agrees that it will not take or fail
to take, or permit any Pfizer Affiliate, as the case may be, to take or fail to
take, any action (i) where such action or failure to act would be inconsistent
with or cause to be untrue any statement, information, covenant or
representation in any Representation Letters or Tax Opinions/Rulings, or
(ii) which adversely affects or could reasonably be expected to adversely affect
(A) the Tax-Free Status of the Contribution, the Debt-for-Debt Exchange, the
Debt-for-Equity Exchange and the Distribution, or (B) the qualification of any
Separation Transaction under U.S. federal, state, local or non-U.S. Tax Law as
tax free (including, but not limited to, those transactions described in any of
the Tax Opinions/Rulings received with respect to such Separation Transaction)
from so qualifying; provided, however, that this Section 6.02 shall not be
construed as obligating Pfizer to consummate the Distribution nor shall it be
construed as preventing Pfizer from terminating the Separation Agreement
pursuant to Section 10.1 thereof.
Section 6.03 Procedures Regarding Opinions and Rulings.
(a) If Zoetis notifies Pfizer that it desires to take one of the actions
described in clause (i) or (ii) of Section 6.01(c) or clauses (i) through
(iv) or Section 6.01(f) (a “Notified Action”), Pfizer and Zoetis shall
reasonably cooperate to attempt to obtain the Ruling or Unqualified Tax Opinion
referred to in Section 6.01(c) or (f), unless Pfizer shall have waived the
requirement to obtain such Ruling or Unqualified Tax Opinion.

13

--------------------------------------------------------------------------------




(b) Rulings or Unqualified Tax Opinions at Zoetis’s Request. Pfizer agrees that
at the reasonable request of Zoetis pursuant to Section 6.01(c) or (f), Pfizer
shall cooperate with Zoetis and use its reasonable best efforts to seek to
obtain, as expeditiously as possible, a Ruling from the IRS or an Unqualified
Tax Opinion for the purpose of permitting Zoetis to take the Notified Action.
Further, in no event shall Pfizer be required to file any Ruling Request under
this Section 6.03(b) unless Zoetis represents that (A) it has read the Ruling
Request, and (B) all information and representations, if any, relating to any
member of the Zoetis Group, contained in the Ruling Request documents are
(subject to any qualifications therein) true, correct and complete. Zoetis shall
reimburse Pfizer for all reasonable costs and expenses, including expenses
relating to the utilization of Pfizer personnel, incurred by the Pfizer Group in
obtaining a Ruling or Unqualified Tax Opinion requested by Zoetis within ten
Business Days after receiving an invoice from Pfizer therefor.
(c) Rulings or Unqualified Tax Opinions at Pfizer’s Request. Pfizer shall have
the right to obtain a Ruling or an Unqualified Tax Opinion at any time in its
sole and absolute discretion. If Pfizer determines to obtain a Ruling or an
Unqualified Tax Opinion, Zoetis shall (and shall cause each Affiliate of Zoetis
to) cooperate with Pfizer and take any and all actions reasonably requested by
Pfizer in connection with obtaining the Ruling or Unqualified Tax Opinion
(including, without limitation, by making any representation or covenant or
providing any materials or information requested by the IRS or Tax Advisor;
provided that Zoetis shall not be required to make (or cause any Affiliate of
Zoetis to make) any representation or covenant that is inconsistent with
historical facts or as to future matters or events over which it has no
control). Pfizer shall reimburse Zoetis for all reasonable costs and expenses,
including expenses relating to the utilization of Zoetis personnel, incurred by
the Zoetis Group in connection with such cooperation within ten Business Days
after receiving an invoice from Zoetis therefor.
(d) Zoetis hereby agrees that Pfizer shall have sole and exclusive control over
the process of obtaining any Ruling, and that only Pfizer shall apply for a
Ruling. In connection with obtaining a Ruling pursuant to Section 6.03(b),
(A) Pfizer shall keep Zoetis informed in a timely manner of all material actions
taken or proposed to be taken by Pfizer in connection therewith; (B) Pfizer
shall (1) reasonably in advance of the submission of any Ruling Request
documents provide Zoetis with a draft copy thereof, (2) reasonably consider
Zoetis’s comments on such draft copy, and (3) provide Zoetis with a final copy;
and (C) Pfizer shall provide Zoetis with notice reasonably in advance of, and
Zoetis shall have the right to attend, any formally scheduled meetings with the
IRS (subject to the approval of the IRS) that relate to such Ruling. Neither
Zoetis nor any Zoetis Affiliate directly or indirectly controlled by Zoetis
shall seek any guidance from the IRS or any other Tax Authority (whether
written, verbal or otherwise) at any time concerning the Contribution, the
Debt-for-Debt Exchange, the Debt-for-Equity Exchange or the Distribution
(including the impact of any transaction on the Contribution, the Debt-for-Debt
Exchange, the Debt-for-Equity Exchange or the Distribution).
Section 6.04 Liability for Tax-Related Losses.
(a) Notwithstanding anything in this Agreement or the Separation Agreement to
the contrary (and in each case regardless of whether a Ruling, Unqualified Tax
Opinion or waiver described in clause (A), (B) or (C) of Section 6.01(c) or a
Ruling, Unqualified Tax Opinion or waiver described in clause (A), (B) or (C) of
Section 6.01(f) may have been provided, and regardless of whether an action may
be a Required Action), subject to Section 6.04(c), Zoetis shall be responsible
for, and shall indemnify and hold harmless Pfizer and its Affiliates and each of
their respective officers, directors and employees from and against, one hundred
percent (100%) of any Tax-Related Losses that are attributable to or result from
any one or more of the following: (A) the acquisition (other than pursuant to
the Contribution, the Debt-for-Equity Exchange, the IPO, or the Distribution) of
all or a portion of Zoetis’s stock and/or its or its subsidiaries’ assets by any
means whatsoever by any Person, (B) any negotiations, understandings, agreements
or arrangements by Zoetis with respect to transactions or events (including,
without limitation, stock issuances, pursuant to the exercise of stock options
or otherwise, option grants, capital contributions or acquisitions, or a series
of such transactions or events) that cause the Distribution to be treated as
part of a plan pursuant to which one or more Persons acquire directly or
indirectly stock of Zoetis representing a Fifty-Percent or Greater Interest
therein, (C) any action or failure to act by Zoetis after the Distribution
(including, without limitation, any amendment to Zoetis’s certificate of
incorporation (or other organizational documents), whether through a stockholder
vote or otherwise) affecting the voting rights of Zoetis stock (including,
without limitation, through the conversion of one class of Zoetis Capital Stock
into another class of Zoetis Capital Stock), (D) any act or failure to act by
Zoetis or any Zoetis Affiliate described in Section 6.01 (regardless whether
such act or failure to act may be a Required Action or may be covered by a
Ruling, Unqualified Tax Opinion or waiver described in clause (A), (B) or (C) of
Section 6.01(c), a Board Certificate described in Section 6.01(d), a consent
described in Section 6.01(e), or a Ruling, Unqualified Tax Opinion or waiver
described in clause (A), (B) or (C) of Section 6.01(f)) or (E) any breach by
Zoetis of its agreement and representation set forth in Section 6.01(a).
(b) Notwithstanding anything in this Agreement or the Separation Agreement to
the contrary, subject to Section 6.04(c), Pfizer shall be responsible for, and
shall indemnify and hold harmless Zoetis and its Affiliates and each of their
respective officers, directors and employees from and against, one hundred
percent (100%) of any Tax-Related Losses that are attributable to, or result
from any one or more of the following: (A) the acquisition (other than pursuant
to the Contribution, the Debt-for-

14

--------------------------------------------------------------------------------




Equity Exchange, the IPO, or the Distribution) of all or a portion of Pfizer’s
stock and/or its assets by any means whatsoever by any Person, (B) any
negotiations, agreements or arrangements by Pfizer with respect to transactions
or events (including, without limitation, stock issuances, pursuant to the
exercise of stock options or otherwise, option grants, capital contributions or
acquisitions, or a series of such transactions or events) that cause the
Distribution to be treated as part of a plan pursuant to which one or more
Persons acquire directly or indirectly stock of Pfizer representing a
Fifty-Percent or Greater Interest therein, (C) any act or failure to act by
Pfizer or a member of the Pfizer Group described in Section 6.02 or any breach
by Pfizer of its agreement and representation set forth in Section 6.02.
(c)
(i) To the extent that any Tax-Related Loss is subject to indemnity under both
Sections 6.04(a) and (b), responsibility for such Tax-Related Loss shall be
shared by Pfizer and Zoetis according to relative fault.
(ii) Notwithstanding anything in Section 6.04(b) or (c)(i) or any other
provision of this Agreement or the Separation Agreement to the contrary:
(A) with respect to (I) any Tax-Related Loss resulting from Section 355(e) of
the Code (other than as a result of an acquisition of a Fifty-Percent or Greater
Interest in Pfizer) and (II) any other Tax-Related Loss resulting (for the
absence of doubt, in whole or in part) from an acquisition after the
Distribution of any stock or assets of Zoetis (or any Zoetis Affiliate) by any
means whatsoever by any Person or any action or failure to act by Zoetis
affecting the voting rights of Zoetis stock, Zoetis shall be responsible for,
and shall indemnify and hold harmless Pfizer and its Affiliates and each of
their respective officers, directors and employees from and against, one hundred
percent (100%) of such Tax-Related Loss; and
(B) for purposes of calculating the amount and timing of any Tax-Related Loss
for which Zoetis is responsible under this Section 6.04, Tax-Related Losses
shall be calculated by assuming that Pfizer, the Pfizer Affiliated Group and
each member of the Pfizer Group (I) pay Tax at the highest marginal corporate
Tax rates in effect in each relevant taxable year and (II) have no Tax
Attributes in any relevant taxable year.
(iii) Notwithstanding anything in Section 6.04(a) or (c)(i) or any other
provision of this Agreement or the Separation Agreement to the contrary, with
respect to (I) any Tax-Related Loss resulting from Section 355(e) of the Code
(other than as a result of an acquisition of a Fifty-Percent or Greater Interest
in Zoetis) and (II) any other Tax-Related Loss resulting (for the absence of
doubt, in whole or in part) from an acquisition after the Distribution of any
stock or assets of Pfizer (or any Pfizer Affiliate) by any means whatsoever by
any Person, Pfizer shall be responsible for, and shall indemnify and hold
harmless Zoetis and its Affiliates and each of their respective officers,
directors and employees from and against, one hundred percent (100%) of such
Tax-Related Loss.
(d) Zoetis shall pay Pfizer the amount of any Tax-Related Losses for which
Zoetis is responsible under this Section 6.04: (A) in the case of Tax-Related
Losses described in clause (i) of the definition of Tax-Related Losses no later
than two Business Days prior to the date Pfizer files, or causes to be filed,
the applicable Tax Return for the year of the Contribution or Distribution, as
applicable (the “Filing Date”) (provided that if such Tax-Related Losses arise
pursuant to a Final Determination described in clause (a), (b) or (c) of the
definition of “Final Determination”, then Zoetis shall pay Pfizer no later than
two Business Days after the date of such Final Determination with interest
calculated at the Prime Rate plus two percent, compounded semiannually, from the
date that is two Business Days prior to the Filing Date through the date of such
Final Determination) and (B) in the case of Tax-Related Losses described in
clause (ii) or (iii) of the definition of Tax-Related Losses, no later than two
Business Days after the date Pfizer pays such Tax-Related Losses. Pfizer shall
pay Zoetis the amount of any Tax-Related Losses (described in clause (ii) or
(iii) of the definition of Tax-Related Loss) for which Pfizer is responsible
under this Section 6.04 no later than two Business Days after the date Zoetis
pays such Tax-Related Losses.
Section 7. Assistance and Cooperation.
Section 7.01 Assistance and Cooperation.
(a) The Companies shall cooperate (and cause their respective Affiliates to
cooperate) with each other and with each other’s agents, including accounting
firms and legal counsel, in connection with Tax matters relating to the
Companies and their Affiliates including (i) preparation and filing of Tax
Returns, (ii) determining the liability for and amount of any Specified Taxes
due (including estimated Taxes) or the right to and amount of any refund of
Taxes, (iii) examinations of Tax Returns, and (iv) any administrative or
judicial proceeding in respect of Specified Taxes assessed or proposed to be
assessed. Such cooperation shall include making all information and documents in
their possession relating to the other Company and its Affiliates available to
such other Company as provided in Section 8. Each of the Companies
shall also make available to the other, as reasonably requested and available,
personnel (including officers, directors, employees and agents of the Companies
or their respective Affiliates) responsible for preparing, maintaining, and
interpreting information and documents relevant to Specified Taxes, and
personnel reasonably required as witnesses or for purposes of providing

15

--------------------------------------------------------------------------------




information or documents in connection with any administrative or judicial
proceedings relating to Specified Taxes. In the event that a member of the
Pfizer Group, on the one hand, or a member of the Zoetis Group, on the other
hand, suffers a Tax detriment as a result of a Transfer Pricing Adjustment, the
Companies shall cooperate pursuant to this Section 7 to seek any competent
authority relief that may be available with respect to such Transfer Pricing
Adjustment. Zoetis shall cooperate with Pfizer and take any and all actions
reasonably requested by Pfizer in connection with obtaining the Tax
Opinions/Rulings (including, without limitation, by making any new
representation or covenant, confirming any previously made representation or
covenant or providing any materials or information requested by any Tax Advisor
or Tax Authority; provided that, Zoetis shall not be required to make or confirm
any representation or covenant that is inconsistent with historical facts or as
to future matters or events over which it has no control).
(b) Any information or documents provided under this Section 7 shall be kept
confidential by the Company receiving the information or documents, except as
may otherwise be necessary in connection with the filing of Tax Returns or in
connection with any administrative or judicial proceedings relating to Taxes.
Notwithstanding any other provision of this Agreement or any other agreement,
(i) neither Pfizer nor any Pfizer Affiliate shall be required to provide Zoetis
or any Zoetis Affiliate or any other Person access to or copies of any
information or procedures (including the proceedings of any Tax Contest) other
than information or procedures that relate to Zoetis, the business or assets of
Zoetis or any Zoetis Affiliate and (ii) in no event shall Pfizer or any Pfizer
Affiliate be required to provide Zoetis, any Zoetis Affiliate or any other
Person access to or copies of any information if such action could reasonably be
expected to result in the waiver of any Privilege. In addition, in the event
that Pfizer determines that the provision of any information to Zoetis or any
Zoetis Affiliate could be commercially detrimental, violate any law or agreement
or waive any Privilege, the parties shall use reasonable best efforts to permit
compliance with its obligations under this Section 7 in a manner that avoids any
such harm or consequence.
Section 7.02 Income Tax Return Information. Zoetis and Pfizer acknowledge that
time is of the essence in relation to any request for information, assistance or
cooperation made by Pfizer or Zoetis pursuant to Section 7.01 or this
Section 7.02. Zoetis and Pfizer acknowledge that failure to conform to the
reasonable deadlines set by Pfizer or Zoetis could cause irreparable harm. Each
Company shall provide to the other Company information and documents relating to
its Group required by the other Company to prepare Tax Returns, including, but
not limited to, any pro forma returns required by the Responsible Company for
purposes of preparing such Tax Returns. Any information or documents the
Responsible Company requires to prepare such Tax Returns shall be provided in
such form as the Responsible Company reasonably requests and at or prior to the
time reasonably specified by the Responsible Company so as to enable the
Responsible Company to file such Tax Returns on a timely basis.
Section 7.03 Reliance by Pfizer. If any member of the Zoetis Group supplies
information to a member of the Pfizer Group in connection with a Tax liability
and an officer of a member of the Pfizer Group signs a statement or other
document under penalties of perjury in reliance upon the accuracy of such
information, then upon the written request of such member of the Pfizer Group
identifying the information being so relied upon, the chief financial officer of
Zoetis (or any officer of Zoetis as designated by the chief financial officer of
Zoetis) shall certify in writing that to his or her knowledge (based upon
consultation with appropriate employees) the information so supplied is accurate
and complete.
Section 7.04 Reliance by Zoetis. If any member of the Pfizer Group supplies
information to a member of the Zoetis Group in connection with a Tax liability
and an officer of a member of the Zoetis Group signs a statement or other
document under penalties of perjury in reliance upon the accuracy of such
information, then upon the written request of such member of the Zoetis Group
identifying the information being so relied upon, the chief financial officer of
Pfizer (or any officer of Pfizer as designated by the chief financial officer of
Pfizer) shall certify in writing that to his or her knowledge (based upon
consultation with appropriate employees) the information so supplied is accurate
and complete.
Section 8. Tax Records.
Section 8.01 Retention of Tax Records. Each Company shall preserve and keep all
Tax Records exclusively relating to the assets and activities of its Group for
Pre-Deconsolidation Periods, and Pfizer shall preserve and keep all other Tax
Records relating to Taxes of the Groups for Pre-Deconsolidation Tax Periods, for
so long as the contents thereof may become material in the administration of any
matter under the Code or other applicable Tax Law, but in any event until the
later of (i) the expiration of any applicable statutes of limitations, or
(ii) seven years after the Deconsolidation Date (such later date, the “Retention
Date”). After the Retention Date, each Company may dispose of such Tax Records
upon 60 Business Days’ prior written notice to the other Company. If, prior to
the Retention Date, (a) a Company reasonably determines that any Tax Records
which it would otherwise be required to preserve and keep under this Section 8
are no longer material in the administration of any matter under the Code or
other applicable Tax Law and the other Company agrees, then such first Company
may dispose of such Tax Records upon 60 Business Days’ prior notice to the other
Company. Any notice of an intent to dispose given pursuant to this Section 8.01
shall include a list of the Tax Records to be disposed of describing in
reasonable detail each file, book, or other record accumulation being disposed.
The notified Company shall have the opportunity, at its cost and expense, to
copy or remove, within such 60 Business Day period, all or any part of such Tax
Records. If, at any time prior to the Retention Date,

16

--------------------------------------------------------------------------------




Zoetis determines to decomission or otherwise discontinue any computer program
or information technology system used to access or store any Tax Records, then
Zoetis may decomission or discontinue such program or system upon 90 days’ prior
notice to Pfizer and Pfizer shall have the opportunity, at its cost and expense,
to copy, within such 60 Business Day period, all or any part of the underlying
data relating to the Tax Records accessed by or stored on such program or
system.
Section 8.02 Access to Tax Records. The Companies and their respective
Affiliates shall make available to each other for inspection and copying during
normal business hours upon reasonable notice all Tax Records (and, for the
avoidance of doubt, any pertinent underlying data accessed or stored on any
computer program or information technology system) in their possession and shall
permit the other Company and its Affiliates, authorized agents and
representatives and any representative of a Taxing Authority or other Tax
auditor direct access, at the cost and expense of such other Company, during
normal business hours upon reasonable notice to any computer program or
information technology system used to access or store any Tax Records, in each
case to the extent reasonably required by the other Company in connection with
the preparation of Tax Returns or financial accounting statements, audits,
litigation, or the resolution of items under this Agreement.
Section 8.03 Preservation of Privilege. No member of the Zoetis Group shall
provide access to, copies of, or otherwise disclose to any Person any
documentation relating to Specified Taxes existing as of the date hereof to
which Privilege may reasonably be asserted without the prior written consent of
Pfizer, such consent not to be unreasonably withheld.
Section 9. Tax Contests.
Section 9.01 Notice. Each of the Companies shall provide prompt notice to the
other Company of any written communication from a Tax Authority regarding any
pending Tax audit, assessment or proceeding or other Tax Contest of which it
becomes aware related to Taxes for Tax Periods for which it is indemnified by
the other Company hereunder or for which it may be required to indemnify the
other Company hereunder. Such notice shall attach copies of the pertinent
portion of any written communication from a Tax Authority and contain factual
information (to the extent known) describing any asserted Tax liability in
reasonable detail and shall be accompanied by copies of any notice and other
documents received from any Tax Authority in respect of any such matters. If an
indemnified party has knowledge of an asserted Tax liability with respect to a
matter for which it is to be indemnified hereunder and such party fails to give
the indemnifying party prompt notice of such asserted Tax liability and the
indemnifying party is entitled under this Agreement to contest the asserted Tax
liability, then (i) if the indemnifying party is precluded from contesting the
asserted Tax liability in any forum as a result of the failure to give prompt
notice, the indemnifying party shall have no obligation to indemnify the
indemnified party for any Taxes arising out of such asserted Tax liability, and
(ii) if the indemnifying party is not precluded from contesting the asserted Tax
liability in any forum, but such failure to give prompt notice results in a
material monetary detriment to the indemnifying party, then any amount which the
indemnifying party is otherwise required to pay the indemnified party pursuant
to this Agreement shall be reduced by the amount of such detriment.
Section 9.02 Control of Tax Contests.
(a) Separate Returns. In the case of any Tax Contest with respect to any
Separate Return, the Company having liability for the Tax pursuant to Section 2
hereof shall have exclusive control over the Tax Contest, including exclusive
authority with respect to any settlement of such Tax liability, subject to
Sections 9.02(c) and (d) below.
(b) Joint Return. In the case of any Tax Contest with respect to any Joint
Return, Pfizer shall have exclusive control over the Tax Contest, including
exclusive authority with respect to any settlement of such Tax liability,
subject to Sections 9.02(c) and (d) below.
(c) Settlement Rights. The Controlling Party shall have the sole right to
contest, litigate, compromise and settle any Tax Contest without obtaining the
prior consent of the Non-Controlling Party. Unless waived by the parties in
writing, in connection with any potential adjustment in a Tax Contest as a
result of which adjustment the Non-Controlling Party may reasonably be expected
to become liable to make any indemnification payment to the Controlling Party
under this Agreement: (i) the Controlling Party shall keep the Non-Controlling
Party informed in a timely manner of all actions taken or proposed to be taken
by the Controlling Party with respect to such potential adjustment in such Tax
Contest; (ii) the Controlling Party shall
timely provide the Non-Controlling Party copies of any written materials
relating to such potential adjustment in such Tax Contest received from any Tax
Authority; (iii) the Controlling Party shall timely provide the Non-Controlling
Party with copies of any correspondence or filings submitted to any Tax
Authority or judicial authority in connection with such potential adjustment in
such Tax Contest; (iv) the Controlling Party shall consult with the
Non-Controlling Party and offer the Non-Controlling Party a reasonable
opportunity to comment before submitting any written materials prepared or
furnished in connection with such potential adjustment in such Tax Contest; and
(v) the Controlling Party shall defend such Tax Contest diligently and in good
faith. The failure of the Controlling Party to take any action specified in the
preceding sentence with respect to the Non-Controlling Party shall not relieve
the Non-Controlling Party of any liability and/or obligation which it may have
to the Controlling Party under this Agreement except to the extent that the
Non-Controlling Party was actually harmed by

17

--------------------------------------------------------------------------------




such failure, and in no event shall such failure relieve the Non-Controlling
Party from any other liability or obligation which it may have to the
Controlling Party. In the case of any Tax Contest described in Section 9.02(a)
or (b), “Controlling Party” means the Company entitled to control the Tax
Contest under such Section and “Non-Controlling Party” means the other Company.
(d) Tax Contest Participation. Unless waived by the parties in writing, the
Controlling Party shall provide the Non-Controlling Party with written notice
reasonably in advance of, and the Non-Controlling Party shall have the right to
attend, any formally scheduled meetings with Tax Authorities or hearings or
proceedings before any judicial authorities in connection with any potential
adjustment in a Tax Contest pursuant to which the Non-Controlling Party may
reasonably be expected to become liable to make any indemnification payment to
the Controlling Party under this Agreement. The failure of the Controlling Party
to provide any notice specified in this Section 9.02(d) to the Non-Controlling
Party shall not relieve the Non-Controlling Party of any liability and/or
obligation which it may have to the Controlling Party under this Agreement
except to the extent that the Non-Controlling Party was actually harmed by such
failure, and in no event shall such failure relieve the Non-Controlling Party
from any other liability or obligation which it may have to the Controlling
Party.
(e) Power of Attorney. Each member of the Zoetis Group shall execute and deliver
to Pfizer (or such member of the Pfizer Group as Pfizer shall designate) any
power of attorney or other similar document reasonably requested by Pfizer (or
such designee) in connection with any Tax Contest (as to which Pfizer is the
Controlling Party) described in this Section 9. Each member of the Pfizer Group
shall execute and deliver to Zoetis (or such member of the Zoetis Group as
Zoetis shall designate) any power of attorney or other similar document
requested by Zoetis (or such designee) in connection with any Tax Contest (as to
which Zoetis is the Controlling Party) described in this Section 9.
Section 10. Effective Date. This Agreement shall be effective as of the date
hereof.
Section 11. Survival of Obligations. The representations, warranties, covenants
and agreements set forth in this Agreement shall be unconditional and absolute
and shall remain in effect without limitation as to time.
Section 12. Treatment of Payments.
Section 12.01 Treatment of Tax Indemnity Payments. In the absence of any change
in Tax treatment under the Code or except as otherwise required by other
applicable Tax Law, any Tax indemnity payments made by a Company under this
Agreement shall be reported for Tax purposes by the payor and the recipient as
distributions or capital contributions, as appropriate, occurring immediately
before the Deconsolidation (but only to the extent the payment does not relate
to a Tax allocated to the payor in accordance with Section 1552 of the Code or
the regulations thereunder or Treasury Regulation Section 1.1502-33(d) (or under
corresponding principles of other applicable Tax Laws)) or as payments of an
assumed or retained liability. Except to the extent provided in Section 12.02,
any Tax indemnity payment made by a Company under this Agreement shall be
increased as necessary so that after making all payments in respect to Taxes
imposed on or attributable to such indemnity payment, the recipient Company
receives an amount equal to the sum it would have received had no such Taxes
been imposed.
Section 12.02 Interest Under This Agreement. Anything herein to the contrary
notwithstanding, to the extent one Company (“Indemnitor”) makes a payment of
interest to another Company (“Indemnitee”) under this Agreement with respect to
the period from the date that the Indemnitee made a payment of Tax to a Tax
Authority to the date that the Indemnitor reimbursed the Indemnitee for such Tax
payment, the interest payment shall be treated as interest expense to the
Indemnitor (deductible to the extent provided by law) and as interest income by
the Indemnitee (includible in income to the extent provided by law). The amount
of the payment shall not be adjusted to take into account any associated Tax
Benefit to the Indemnitor or increase in Tax to the Indemnitee.
Section 13. Disagreements.
Section 13.01 Discussion. The Companies mutually desire that friendly
collaboration will continue between them. Accordingly, they will try, and they
will cause their respective Group members to try, to resolve in an amicable
manner all disagreements and misunderstandings connected with their respective
rights and obligations under this Agreement, including any amendments hereto. In
furtherance thereof, in the event of any dispute or disagreement (a “Dispute”)
between any member of the Pfizer Group and any member of the Zoetis Group as to
the interpretation of any provision of this Agreement or the performance of
obligations hereunder, the Tax departments of the Companies shall negotiate in
good faith to resolve the Dispute.
Section 13.02 Escalation. If such good faith negotiations do not resolve the
Dispute, then the matter, upon written request of either Company, will be
referred for resolution to representatives of the parties at a senior level of
management of the parties pursuant to the procedures set forth in
Section 8.02(a) of the Separation Agreement.

18

--------------------------------------------------------------------------------




Section 13.03 Referral to Tax Advisor. If the parties are not able to resolve
the Dispute through the escalation process referred to above, then the matter
will be referred to a Tax Advisor acceptable to each of the Companies to act as
an arbitrator in order to resolve the Dispute. In the event that the Companies
are unable to agree upon a Tax Advisor within 15 Business Days following the
completion of the escalation process, the Companies shall each separately retain
an independent, nationally recognized law or accounting firm (each, a
“Preliminary Tax Advisor”), which Preliminary Tax Advisors shall jointly select
a Tax Advisor on behalf of the Companies to act as an arbitrator in order to
resolve the Dispute. The Tax Advisor may, in its discretion, obtain the services
of any third-party appraiser, accounting firm or consultant that the Tax Advisor
deems necessary to assist it in resolving such disagreement. The Tax Advisor
shall furnish written notice to the Companies of its resolution of any such
Dispute as soon as practical, but in any event no later than 30 Business Days
after its acceptance of the matter for resolution. Any such resolution by the
Tax Advisor will be conclusive and binding on the Companies. Following receipt
of the Tax Advisor’s written notice to the Companies of its resolution of the
Dispute, the Companies shall each take or cause to be taken any action necessary
to implement such resolution of the Tax Advisor. Each Company shall pay its own
fees and expenses (including the fees and expenses of its representatives)
incurred in connection with the referral of the matter to the Tax Advisor (and
the Preliminary Tax Advisors, if any). All fees and expenses of the Tax Advisor
(and the Preliminary Tax Advisors, if any) in connection with such referral
shall be shared equally by the Companies.
Section 13.04 Injunctive Relief. Nothing in this Section 13 will prevent either
Company from seeking injunctive relief if any delay resulting from the efforts
to resolve the Dispute through the process set forth above could result in
serious and irreparable injury to either Company. Notwithstanding anything to
the contrary in this Agreement, Pfizer and Zoetis are the only members of their
respective Group entitled to commence a dispute resolution procedure under this
Agreement, and each of Pfizer and Zoetis will cause its respective Group members
not to commence any dispute resolution procedure other than through such party
as provided in this Section 13.
Section 14. Late Payments. Any amount owed by one party to another party under
this Agreement which is not paid when due shall bear interest at the Prime Rate
plus two percent, compounded semiannually, from the due date of the payment to
the date paid. To the extent interest required to be paid under this Section 14
duplicates interest required to be paid under any other provision of this
Agreement, interest shall be computed at the higher of the interest rate
provided under this Section 14 or the interest rate provided under such other
provision.
Section 15. Expenses. Except as otherwise provided in this Agreement, each party
and its Affiliates shall bear their own expenses incurred in connection with
preparation of Tax Returns, Tax Contests, and other matters related to Taxes
under the provisions of this Agreement.
Section 16. General Provisions.
Section 16.01 Addresses and Notices. Each party giving any notice required or
permitted under this Agreement will give the notice in writing and use one of
the following methods of delivery to the party to be notified, at the address
set forth below or another address of which the sending party has been notified
in accordance with this Section 16.01: (a) personal delivery; (b) facsimile or
telecopy transmission with a reasonable method of confirming transmission;
(c) commercial overnight courier with a reasonable method of confirming
delivery; or (d) pre-paid, United States of America certified or registered
mail, return receipt requested. Notice to a party is effective for purposes of
this Agreement only if given as provided in this Section 16.01 and shall be
deemed given on the date that the intended addressee actually receives the
notice.
If to Pfizer:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: General Counsel
with a copy to:
Pfizer Inc.
5 Giralda Farms
Madison, NJ 07940
Attention:  Senior Vice President - Global Tax

19

--------------------------------------------------------------------------------




If to the Company to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention:  General Counsel
with a copy to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: Vice President - Global Tax
A party may change the address for receiving notices under this Agreement by
providing written notice of the change of address to the other parties.
Section 16.02 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their successors and assigns.
Section 16.03 Waiver. The parties may waive a provision of this Agreement only
by a writing signed by the party intended to be bound by the waiver. A party is
not prevented from enforcing any right, remedy or condition in the party’s favor
because of any failure or delay in exercising any right or remedy or in
requiring satisfaction of any condition, except to the extent that the party
specifically waives the same in writing. A written waiver given for one matter
or occasion is effective only in that instance and only for the purpose stated.
A waiver once given is not to be construed as a waiver for any other matter or
occasion. Any enumeration of a party’s rights and remedies in this Agreement is
not intended to be exclusive, and a party’s rights and remedies are intended to
be cumulative to the extent permitted by law and include any rights and remedies
authorized in law or in equity.
Section 16.04 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
remain in full force, if the essential terms and conditions of this Agreement
for each party remain valid, binding and enforceable.
Section 16.05 Authority. Each of the parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate or other action,
(c) it has duly and validly executed and delivered this Agreement, and (d) this
Agreement is a legal, valid and binding obligation, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.
Section 16.06 Further Action. The parties shall execute and deliver all
documents, provide all information, and take or refrain from taking action as
may be necessary or appropriate to achieve the purposes of this Agreement,
including the execution and delivery to the other parties and their Affiliates
and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with Tax
Contests (or portions thereof) under the control of such other parties in
accordance with Section 9.
Section 16.07 Integration. This Agreement, together with each of the exhibits
and schedules appended hereto, contains the entire agreement between the
Companies with respect to the subject matter hereof and supersedes all other
agreements, whether or not written, in respect of any Specified Tax between or
among any member or members of the Pfizer Group, on the one hand, and any member
or members of the Zoetis Group, on the other hand. All such other agreements,
including, but not limited to, that certain Tax Sharing Agreement by and among
Pfizer and certain of its subsidiaries, dated December 31, 2003, shall be of no
further effect between the Companies and any rights or obligations existing
thereunder shall be fully and finally settled, calculated as of the date hereof.
In the event of any inconsistency between this Agreement and the Separation
Agreement or any of the Local Separation Agreements, or any other agreements
relating to the transactions contemplated by the Separation Agreement, with
respect to the subject matter hereof, the provisions of this Agreement shall
control.
Section 16.08 Construction. The language in all parts of this Agreement shall in
all cases be construed according to its fair meaning and shall not be strictly
construed for or against any party. The captions, titles and headings included
in this Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation. Unless otherwise indicated, all “Section”
references in this Agreement are to sections of this Agreement.

20

--------------------------------------------------------------------------------




Section 16.09 No Double Recovery. No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages, or
other amounts for which the damaged party has been fully compensated under any
other provision of this Agreement or under any other agreement or action at law
or equity. Unless expressly required in this Agreement, a party shall not be
required to exhaust all remedies available under other agreements or at law or
equity before recovering under the remedies provided in this Agreement.
Section 16.10 Counterparts. The parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the party that
signed it, and all of which together constitute one agreement. This Agreement is
effective upon delivery of one executed counterpart from each party to the other
party. The signatures of the parties need not appear on the same counterpart.
The delivery of signed counterparts by facsimile or email transmission that
includes a copy of the sending party’s signature is as effective as signing and
delivering the counterpart in person.
Section 16.11 Governing Law. The internal laws of the State of New York (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of or in connection with this
Agreement and each of the exhibits and schedules hereto and thereto (whether
arising in contract, tort, equity or otherwise).
Section 16.12 Jurisdiction. If any dispute arises out of or in connection with
this Agreement, except as expressly contemplated by another provision of this
Agreement, the parties irrevocably (and the parties will cause each other member
of their respective Group to irrevocably) (a) consent and submit to the
exclusive jurisdiction of federal and state courts located in Delaware,
(b) waive any objection to that choice of forum based on venue or to the effect
that the forum is not convenient, and (c) WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.
Section 16.13 Amendment. The parties may amend this Agreement only by a written
agreement signed by each party to be bound by the amendment and that identifies
itself as an amendment to this Agreement.
Section 16.14 Zoetis Subsidiaries. If, at any time, Zoetis acquires or creates
one or more subsidiaries that are includable in the Zoetis Group, they shall be
subject to this Agreement and all references to the Zoetis Group herein shall
thereafter include a reference to such subsidiaries.
Section 16.15 Successors. This Agreement shall be binding on and inure to the
benefit of any successor by merger, acquisition of assets, or otherwise, to any
of the parties hereto (including but not limited to any successor of Pfizer or
Zoetis succeeding to the Tax attributes of either under Section 381 of the
Code), to the same extent as if such successor had been an original party to
this Agreement.
Section 16.16 Injunctions. The parties acknowledge that irreparable damage would
occur in the event that any of the provisions of this Agreement, including
Section 6.01, were not performed in accordance with its specific terms or were
otherwise breached. The parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement, including
Section 6.01, and to enforce specifically the terms and provisions hereof in any
court having jurisdiction, such remedy being in addition to any other remedy to
which they may be entitled at law or in equity.

21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.
 
PFIZER INC.
 
 
By:
/s/: Robert E. Landry
Name:
Robert E. Landry
Title:
Senior Vice President & Treasurer
 
ZOETIS INC.
 
 
By:
/s/: Heidi C. Chen
Name:
Heidi C. Chen
Title:
General Counsel and
 
Corporate Secretary



[Signature Page to Tax Matters Agreement]

22